     
  
    

 

 

 

 

 

 

 

 

 

 

 

SOUTHERN DISTRIGT OF MISSISSIPPI
FILED
AUG 04 2020
PLEA AGREEMENT ARTHUR JOHNSTON
DEPUTY
Subject: | Date:
United States v. Red Samurai Sushi, Inc. July 7, 2020
Criminal No.
To: | | From:
J. Michael Duncan, Esq. D, Michael Hurst, Jr,
Attorney for Defendant, United States Attorney

Southern District of Mississippi

Red Samurai Sushi, Inc., Defendant herein, and J, Michael Duncan, attorney for
Defendant, have been notified and understand and agree to the items contained herein (which
plea terms are set forth in full below, the Defendant waiving the provision for a separate sealed
plea supplement as called by Local Rule 49,1(A)(2)), understand and agree that:

L. Defendant’s Obligations. —_ If Defendant tenders a plea of guilty to the
Criminal Information in this case, charging Defendant with Harboring Illegal Aliens in violation
of 8 U.S.C. §1324(a)(1)(A)Gii), agrees to serve a term of probation of two years, agrees to an
immigration compliance program as detailed below, confesses and agrees to the Forfeiture
Allegation, and fully performs under the forfeiture paragraph of this agreement;_.

 

2. Government’s Obligations. Thereafter, the United States Attorney’s Office for
the Southern District of Mississippi (“U.S. Attorney”) will: (i) recommend that the Court accept _
Defendant's plea of guilty, and, at sentencing, (ii) recommend that the Court sentence the
Defendant to pay a $100,000.00 fine, to be paid in four increments of $25,000 every quarter
beginning from the date the parties sign this agreement (with total amount being paid one year
from date of agreement), and that any probation imposed will terminate upon receipt.of payment
of the fine; and (iii) inform the United States Probation Office and the Court of this Agreement,
the nature and extent of Defendant's activities with respect to this case and all other activities of
Defendant which the U.S. Attorney deems relevant to sentencing.

3. Count of Conviction. It is understood that, as of the date of this plea agreement,
Defendant and Defendant’s attorney have indicated that Defendant desires to plead guilty to the.
Criminal Information filed in this case.

4. Sentence, Defendant understands that the penalty for the offense charged in the
Criminal Information, charging a violation of Title 8, United States Code, Section
1324(a)(1)(A)Gii), is a term of not less than one and not more than five years of probation and a
fine up to $500,000.00, or twice the gross gain, whichever is greater,

]
5. This Agreement Does Not Bind the Court. It is further understood that the
Court, in accord with the principles of Rule 11, Federal Rules of Criminal Procedure, is not
required to accept the recommendation of the U.S. Attorney, but may sentence Defendant as
provided by law, and the U.S. Attorney has no other obligation in regard to sentencing than as
stated in Paragraph No. 2.

6. Determination of Sentencing Guidelines. It is further understood that the
United States Sentencing Guidelines are advisory only and that Defendant and Defendant's
attorney have discussed the fact that the Court must review the Guidelines in reaching a decision
as to the appropriate sentence in this case, but the Court may impose a sentence other than that
indicated by the Guidelines if the Court finds that another sentence would be more appropriate.
Defendant specifically acknowledges that Defendant is not relying upon anyone's calculation of a
particular Guideline range for the offense to which Defendant is entering this plea; and
recognizes that the Court will make the final determination of the sentence and that Defendant:
may be sentenced up to the maximum penalties set forth above.

7, Willingness to Fulfill. It is further understood and specifically acknowledged by
Defendant that the consideration for the action by the U.S. Attorney herein is Defendant's
representation, by execution of this Pilea Agreement and otherwise, that Defendant both can and
will carry out the terms and conditions contained herein.

8. Limit on Further Prosecution, It is further understood that the U.S. Attorney
will seek no further criminal prosecutions of Defendant for any acts or conduct disclosed by
Defendant to this Office as of the date of the Plea Agreement arising out of any event covered by
the information referenced in Paragraph No. 1, if Defendant voluntarily, truthfully and
‘completely discloses all information and knowledge that Defendant has. Should Defendant not
voluntarily and completely disclose, then as to that matter; the U.S. Attorney is free to seek
‘prosecution of Defendant. This Plea Agreement does not provide any protéction against
prosecution for any crimes except as set forth above committed by Defendant.

9. Breach of Plea Agreement and Further Crimes, It is further understood that
should Defendant fail or refuse as to any part of this plea agreement or commit any further
crimes, then, at its discretion, the U.S. Attorney may treat such conduct as a breach of the Plea
Agreement and Defendant's breach shall be considered sufficient grounds for the pursuit of any
prosecutions which the U.S. Attorney has not sought as a result of this plea agreement, including
any such prosecutions that might have been dismissed or otherwise barred by the Double
Jeopardy Clause, and any federal criminal violation of which this office has knowledge. It is also
understood that if the Plea Agreement is determined breached by the U.S. Attorney, then the U.S.
Attorney has the discretion to rescind the Plea Agreement and, if rescinded, is not obligated to |
_ fulfill its representations, recommendations and responsibilities herein. _

10. Binding Effect On This District Only. It is further understood that the plea
agreement does not bind any state or local prosecuting authorities or any other federal district

2
except as to the use of Defendant's statements voluntarily given hereunder: further, this
agreement does not bind the Attorney General of the United States in regard to any matter, civil
or criminal, involving the tax statutes of the United States.

11. Forfeiture. Defendant understands that any forfeiture order entered by the court
is mandatory and is a part of his sentence,

Defendant agrees to (and does hereby) immediately and voluntarily forfeit to the United

States of America all assets and property subject to forfeiture as a result of Defendant's illegal
conduct as charged in the Information in this case, regardless of the location of the assets and
regardless of whom is in possession, custody or control of the assets. Defendant agrees to forfeit
any illegal immigration harboring-related asset that the U.S. Attorney determines Defendant to

have or have had an ownership or possessory interest in at any time relevant to this Information,
Defendant agrees to enter into an Agreed Preliminary Order of Forfeiture immediately following
the entry of Defendant’s guilty plea and to truthfully account for and characterize the nature and
value of all of Defendant’s assets.

‘Further, relative to the forfeiture herein, Defendant agrees as follows:

a. to fully assist the U.S, Attorney i in the recovery and return to the United
States of any assets, property, or portions thereof, as described above, and to make an
immediate, truthful, and complete disclosure to the appropriate federal agent of all assets
and property, real and personal, over which Defendant exercises dominion and control,
including property in a nominee name or otherwise secreted, together with a proper
description thereof; —

b. to take any actions deemed necessary by the U. S. Attomey to substantiate:
the truthfulness of any of Defendant's disclosures;

C. Defendant does hereby, forfeit, release, and/or transfer all interests in the
property described above, and agrees to take all steps deemed necessary by the U.S,

- Attorney to ensure that clear title, ownership, and possession vests in the United States,
including, but not limited to, the signing of all instruments necessary to pass title, the
approval and signing of any stipulation for judgment or consent decree of forfeiture, and
of any other documents necessary to effectuate such transfers and vest clear title in the
United States;

d. not to oppose, and to withdraw any previously filed opposition to, any
_ administrative or judicial forfeiture action related to the conduct described in the
_______ Information filed in this. case and Defendant waives .any-right to-receive.any_notices.or—— — —
pleadings filed in any forfeiture action related to the conduct described in the Information
and that a default or final judgment of forfeiture may be entered against Defendant’s
interest without further notice to Defendant or Defendant’s attorney;

e. that Defendant has/had an interest in the above-described property; and

such property constitutes, or was proceeds Defendant obtained, directly or indirectly, as a
result of the violation(s) charged in the Information and/or it is property that Defendant
used to commit, or to facilitate the commission of the offense(s) charged in the
Information, and/or it is property that was involved in the offense(s) charged in the
Information. The U.S. Attorney reserves the right to proceed against any assets not
identified either in this agreement or in any civil actions that are resolved, along with this
plea of guilty, if the assets constitute or are derived from the proceeds of any violation(s)
contained in the Information or if the assets facilitated such violation(s), or ifthe assets
were involved in such violation(s); and

f. if the U.S. Attorney determines that property identified for forfeiture
cannot be located upon the exercise of due diligence; has been transferred or sold to, or
deposited with, a third party; has been placed beyond the jurisdiction of the Court; has
been substantially diminished in value; or has been commingled with other property
which cannot be divided without difficulty; then the U.S. Attorney shall be entitled to
forfeiture of any other property (substitute assets) of Defendant up to the value of any
property described above. This Court shall retain jurisdiction to settle any disputes
arising from application of this cause. Defendant agrees that forfeiture of substitute
assets, as authorized in this agreement and by 21 U.S.C. § 853(p), shall not be deemed an
alteration of Defendant's sentence and that forfeiture of the asset(s) described above shall
not be treated as satisfaction of any restitution, fine, cost of imprisonment, or any other:
penalty the Court may impose upon the Defendant i in addition to forfeiture.

g. By entering into this Plea Agreement, Defendant waives all rights to any
further notice or right to participate in any ancillary proceeding or any other proceeding
pertaining to this forfeiture. Defendant waives the requirements of Federal Rules of
Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the Information,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment.

h. Defendant acknowledges that the forfeiture of assets is part of the sentence
that may be imposed in this case and waives Defendant’s right to be informed of any
potential forfeiture at the time Defendant’s guilty plea i is accepted, pursuant to Rule

11(b)1)V).
i. Defendant understands that Defendant’s failure to perform the obligations
relating to forfeiture may void this Plea Agreement in its entirety at the discretion of the
U.S. Attorney. .

12. Compliance Obligations

Upon the approval of this Agreement by the Court, Red Samurai Sushi, Inc. agrees to
verify the Social Security numbers of its existing workforce utilizing the Social Security Number
Verification System and to submit to an I-9 Form audit by the U.S. Immigration and Customs
‘Enforcement, Homeland Security Investigations (“HSI”), with annual audits by HSI occurring
every year thereafter during the term of this Agreement. Thereafter, Red Samurai Sushi, Inc.
agrees to:

a. Use the U.S. Citizenship and tminigration Services (“USCIS”) “E- “Verify”
system for all hiring;

. b. Establish within 30 days of the execution of this Agreement, after receiving
instruction from HSI, an internal training program to instruct employees on how to:
properly and legally complete I-9 Forms (Employee Eligibility Verification Forms),
detect fraudulent use of documents in the J-9 Form process; and use the E-Verify system; |

c, Require the I-9 Form and E-Verify system process be conducted only by
individuals who have received training pursuant to subparagraph (b);

d, Establish within 30 days of the execution of this Agreement a self-reporting

procedure for reporting to HSI, within 24 hours, the discovery or allegations of violations
' of immigration laws or regulations, provided that the United States will not seek to

criminally prosecute Red Samurai Sushi, Inc. for any acts or conduct disclosed by Red
Samurai Sushi, Inc. to HSI pursuant to this Agreement if Red Samurai Sushi, Inc.
voluntarily, truthfully, completely and timely discloses all information and knowledge
that Red Samurai Sushi, Inc. has with regard to such discoveries or allegations of
violations of immigration laws or regulations.

. g, Within 30 days of the execution of this Agreement, designate an employee to
serve as Compliance Officer to ensure that employment practices are in accordance with
the terms of the USCIS’s Handbook for Employers, Red Samurai Sushi, Ane.” S internal
training program, and this Agreement;

f. Establish and maintain safeguards against use of the verification process for
unlawful discrimination;

g. Require contractors employed by Red Samurai Sushi, Inc, to submit a sworn.
affidavit, signed under penalty of perjury, attesting that the contractor has examined
identification document(s) relating to its employees and that such identification
document(s) appear to be genuine and relate to the employee named and, to the best of
the contractor’s knowledge, such employee is authorized to work in the United States;

5
h. Deliver to HSI within 3 days of the-execution of a contract the sworn affidavit
required to be submitted to Red Samurai Sushi, Inc. pursuant to subparagraph g;

i. Upon the execution of this Agreement, begin making copies of identification
document(s) required by Form 1-9 and submitted by applicants for employment, and
retaining such copies during the pendency of this Agreement, irrespective of whether the
applicant is ultimately employed by Red Samurai Sushi, Inc., and bringing-potentially
false or fraudulent identification documents to the attention of HIS pursuant to
subparagraph d.

13. Waivers. Defendant, knowing and understanding all of the matters aforesaid,
including the maximum possible penalty that could be imposed, and being advised of
Defendant's rights to remain silent, to trial by jury, to subpoena witnesses on Defendant's own
behalf, to confront the witnesses against Defendant, and to appeal the conviction and sentence, in
exchange for the U.S. Attorney entering into this plea agreement, hereby expressly waives the
following rights:

a. __ the right to appeal the conviction and sentence imposed in this case, or the
manner in which that sentence was imposed, on the grounds set forth in Title 18, United
States.Code, Section 3742, or on any ground whatsoever, and

b. the right to contest the conviction and sentence or the manner in which the
' sentence was imposed. in any post-conviction proceeding, including but not limited to a
motion brought under Title 28, United States Code, Section 2255, and any type of
proceeding claiming double jeopardy or excessive penalty as a result of any forfeiture
ordered or to be ordered in this case, and

C. any right to seek attorney fees and/or costs under the “Hyde Amendment,”
Title 18, United States Code, Section 3006A, and the Defendant acknowledges that the
government’ s position 1 in the instant prosecution was not vexatious, frivolous, or in bad
faith, and

d. all rights, whether asserted directly or by a representative, to request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including without limitation any records that
may be sought by Defendant or by Defendant's representative under the Freedom of
Information Act, set forth at Title 5, United States Code, Section 552, or the Privacy Act
of 1974, at Title 5, United States Code, Section 552a,

€. Defendant further acknowledges and agrees that any factual issues
regarding the sentencing will be resolved by the sentencing judge under a preponderance
of the evidence standard, and Defendant waives any right to a jury determination of these
sentencing issues. Defendant further agrees that, in making its sentencing decision, the
district court may consider any relevant evidence without regard to its admissibility under

6
the rules of evidence applicable at trial.

f. Defendant further acknowledges that Defendant’s attorney has advised
Defendant of Defendant’s rights under Federal Rule of Criminal Procedure 11(£) and
Federal Rule of Evidence 410. Defendant knowingly and voluntarily waives these rights
and agrees that such waiver becomes effective upon Defendant’s signing of this Plea
Agreement, Defendant agrees that this Plea Agreement, along with any and all factual
statements made, adopted, or admitted by Defendant in any form or forum, including at
Defendant’s plea hearing, can be used against Defendant, without limitation, at any time
in any proceeding, including at any trial in this case, should Defendant fail or refuse as to
any part of this Plea Agreement and/or should Defendant commit any further crimes,
regardless of whether this Plea Agreement have been accepted by the Court. Defendant
specifically waives any objection—pursuant to Federal Rule of Criminal Procedure 11(f,
Federal Rule of Evidence 410, or any other basis—to the use of any and all facts or
information to which the Defendant admits or adopts in conjunction with this Plea
Agreement or otherwise, including facts and information admitted or adopted by
Defendant in open court during Defendant’s plea hearing.

g. Notwithstanding the foregoing, Defendant retains the right to pursue a
claim of ineffective assistance of counsel.

Defendant waives these rights in exchange for the United States Attorney entering
into this plea agreement.

13. Complete Agreement. It is further understood that this plea agreement
completely reflects all promises, agreements and conditions made by and between the United
States Attorney's Office for the Southern District of Mississippi and Defendant.
Defendant and Defendant’s attorney of record declare that the terms of this plea
agreement have been:

_

READ BY OR TO DEFENDANT’S AUTHORIZED REPRESENTATIVE;

2. EXPLAINED TO DEFENDANT’S AUTHORIZED REPRESENTATIVE BY

DEFENDANT’S ATTORNEY;

UNDERSTOOD BY DEFENDANT’S AUTHORIZED REPRESENTATIVE;

4, VOLUNTARILY ACCEPTED BY DEFENDANT’S AUTHORIZED
REPRESENTATIVE; and

5. AGREED TO AND ACCEPTED BY DEFENDANT’S AUTHORIZED

REPRESENTATIVE.

a

WITNESS OUR SIGNATURES, as set forth below.

ON BEHALF OF RED SAMURAI SUSHI, INC.

Ae 0b/0Y[z2e0

Rui Ping Lin, Authorized Representative Date
Red Samurai Sushi, Inc.

COUNSEL FOR RED SAMURAI SUSHI, INC.

L& ) ; M Vl HAEE hea , retained counsel for Red Samurai Sushi, Inc., hereby
expressly acknowledge the following: (1) that I have discussed this Plea Agreement with my
client; (2) that I have fully explained each of its terms to my client; (3) that I have fully answered
each and very question put to me by my client regarding the Plea Agreement; and (4) I believe
my client completely understands all of the Plea Agreement’s terms.

0 o 8/ou, | tx0
Date —

 

 
 
  

 

/Michael Duncan, Esq.
ttorney for Defendant

 
   
  

 

EHALF OF THE GOVERNMENT
DST pou OF JUSTICE

5/4 [20

\

 

D. MICHAEL HURST/IR. fr Date
United States Attorney
